Title: From Benjamin Franklin to John Paul Jones, 9 May 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy May 9. 1779.
I received your Favour of the 1st Instant, I have made the Application you desire in behalf of the Officer who wishes to have leave to go with you, and for the Americans who are come from Senegal, and I hope for a favourable Answer.

I need not tell you that I wish you a good Voyage, and all the Success that I am sure you will deserve; being with great Truth, Your affectionate Friend and most obedt humble Sert.
B Franklin
Honble. Capt. Jones
 
Addressed: A Monsieur / Monsieur Le Cape. Jones / Commandant la Fregatte / Le Bon homme Richard, / au Service des Etats-Unis / à L’Orient.
Notations in different hands: Letter from Doctor Franklin May 9th. 1779. / No.4 Letter from his Excellency B. Franklin to Capt Jones May 9th 1779—
